Order entered April 13, 2016




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00651-CV

                     IN THE INTEREST OF R.M. AND R.M., CHILDREN

                        On Appeal from the 296th Judicial District Court
                                     Collin County, Texas
                             Trial Court Cause No. 296-52721-07

                                             ORDER
          On November 30, 2015, we granted appellant’s November 24, 2015 motion to extend

time to file an amended brief based on her representation she was requesting “now” a

supplemental clerk’s record “supportive to the main claims of abuse of discretion.”            We

subsequently abated the appeal for a hearing in the trial court concerning the reporter’s record

and reinstated the appeal on March 2, 2016, following that hearing.

          In our order of reinstatement, we directed Collin County District Clerk Yoon Kim to file,

no later than March 11, 2016, the supplemental clerk’s record appellant had requested in

November 2015 and directed appellant to file her amended brief no later than April 5, 2016. Mr.

Kim did not file a record, and on April 4, 2016, appellant filed a motion seeking the deadline for

filing her amended brief be extended to thirty days from the filing of the supplemental clerk’s

record.
       Since appellant filed her extension motion, however, Mr. Kim has provided written

verification that appellant did not request a supplemental record in November 2015.

Accordingly, we GRANT appellant’s motion to the extent we ORDER the brief be filed no later

than May 3, 2016. No further extensions will be granted absent exigent circumstances.




                                                   /s/    CRAIG STODDART
                                                          JUSTICE